As filed with the Securities and Exchange Commission on December 12, 2007 File Nos. 333-62298 and 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 77 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 79 TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414) 287-3338 (Registrant’s Telephone Number, including Area Code) Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): []immediately upon filing pursuant to paragraph (b). [X]on December 28, 2007 pursuant to paragraph (b). []60 days after filing pursuant to paragraph (a)(1). []on (date) pursuant to paragraph (a)(1). []75 days after filing pursuant to paragraph (a)(2). []on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. [LOGO] Akros Absolute Return Fund (AARFX) Prospectus December 28, 2007 The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Akros Absolute Return Fund a series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS INVESTMENTS, RISKS AND PERFORMANCE 3 INVESTMENT OBJECTIVE 3 PRINCIPAL INVESTMENT STRATEGIES 3 PRINCIPAL RISKS 5 PERFORMANCE 10 FEES AND EXPENSES 11 PORTFOLIO HOLDINGS INFORMATION 13 MANAGEMENT OF THE FUND 13 THE ADVISOR 13 PORTFOLIO MANAGER 14 SHAREHOLDER INFORMATION 14 SHARE PRICE 14 HOW TO PURCHASE SHARES 15 HOW TO REDEEM SHARES 18 SHORT-TERM TRADING AND REDEMPTION FEES 20 OTHER TOOLS TO COMBAT FREQUENT TRANSACTIONS 21 OTHER FUND POLICIES 22 12B-1 AND SHAREHOLDER SERVICING FEES 22 DISTRIBUTIONS AND TAXES 23 DISTRIBUTIONS 23 TAX CONSEQUENCES 23 FINANCIAL HIGHLIGHTS 24 Akros Capital, LLC (the “Advisor”), is the investment advisor for the Akros Absolute Return Fund and is located at 230 Park Avenue, 7th Floor, New York, NY 10169. Investments, Risks and Performance Investment Objective The Akros Absolute Return Fund’s (the “Fund”) investment objective is long-term capital appreciation and income, while seeking to protect principal during unfavorable market conditions. Principal Investment Strategies Absolute return strategies seek positive returns regardless of market conditions.The Fund will invest in securities that offer strategic opportunities to employ absolute return strategies utilizing a variety of publicly and non-publicly traded securities.These securities may include common and preferred stock.The Fund may invest in companies of any size.The Fund may also invest up to 100% of its net assets in debt instruments including convertible debt, options and futures, as well as privately negotiated options.The Fund may also invest up to 30% of its net assets in foreign securities, including American Depositary Receipts (“ADRs”) and European Depositary Receipts (“EDRs”).The Fund invests significantly (up to 20% of the Fund’s net assets in margin requirements) in futures contracts on stock indexes, a wide variety of swap agreements, options on futures contracts and other financial instruments such as options on securities and stock index options.The maximum position of the Fund in stocks, either directly through stocks or indirectly through options, futures and swaps, will be limited to 125% of its net assets.The Fund uses these investments to produce “leveraged” investment results, which generates returns that are more pronounced, both positively and negatively, than what would be generated on the invested capital without leverage, thus changing small market movements into larger changes in the value of the investments. The Fund may invest in securities of companies in initial public offerings as well as in securities that are not publicly traded, but that are eligible for purchase and sale by certain qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”), as well as other restricted securities.The Fund may invest in debt securities (up to 30% of its net assets) that fall below investment grade debt (securities rated below BBB by Standard & Poors, Rating Service (“S&P”) or below Baa by Moody’s Investors Service, Inc. (“Moody’s”)) — commonly referred to as “junk bonds.”However, the Fund will not invest in debt securities rated below D by S&P or Moody’s.The Fund may hold a debt security rated below D if a downgrade occurs after the security has been purchased.Securities that are rated lower than investment grade, or high-yield securities, generally provide high income in an effort to compensate investors for their higher risk of default, which is the failure to make required interest or principal payments.High-yield bond issuers include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies downgraded because of financial problems, companies electing to borrow heavily to finance or avoid takeover or buyout and firms with heavy debt loads.Investments in fixed-income securities will be done opportunistically.The maturities and durations of the fixed-income securities will vary widely depending on market conditions, the quality of the securities in which the Fund is invested, and where the Fund’s Portfolio Manager believes the markets are in the investment cycle.Maturities could be as long as thirty years during periods that the Fund’s Portfolio Manager perceives to be deflationary.Maturities could be as short as three months if the Fund is invested defensively.Additionally, the Fund may invest in asset-backed securities, such as automobile receivables, credit-card receivables, equipment leases, health-care receivables, home-equity loans, litigation-finance notes and student loans, as well as mortgage-backed securities and Federal Home Loan Bank securities, and other fixed-income securities of higher credit quality, derivative securities of traditional fixed-income instruments, reverse repurchase agreements and warrants.Beyond pursuing its investment objective by direct investment, the Fund may also invest in shares of other investment companies that invest in the types of securities mentioned above, including shares of exchange-traded funds (“ETFs”). 3 To achieve its objective, the Advisor will utilize various types of absolute return investment strategies utilizing both quantitative and qualitative techniques.These techniques may involve the use of derivative transactions as noted above, and arbitrage investment strategies, and may change over time as new instruments and techniques are introduced or as a result of regulatory or market developments.For hedging purposes, the Advisor may simultaneously take long and short positions on similar securities for which there exists an attractive spread to their relative valuations.The intention of such transactions is to remove general market risk from the portfolio, as the long and short nature of offsetting positions should tend to cancel out the effect of general market movements on the securities.In an instance where a position is entered into that is long-only or short-only, such positions are taken for non-hedging purposes.Certain of these special investment techniques are speculative and involve a high degree of risk, particularly when used for non-hedging purposes.The Fund’s Board of Trustees (the “Board of Trustees”) has considered the Fund’s short sale strategy and its attendant risks and has determined that the strategy does not impair the Fund’s ability to meet redemptions or meet other regulatory requirements.Furthermore, the Board of Trustees has adopted guidelines that ensure that the Advisor continuously monitors the Fund’s short positions and the Fund’s compliance with regulatory requirements, including the segregation of assets and margin requirements of Section 18(f) of the Investment Company Act of 1940, as amended (the “1940 Act”), in the best interest of shareholders. The Fund may also engage in securities lending.Additionally, the Fund may borrow money from banks or other financial institutions to purchase securities, which is commonly known as “leveraging,” in an amount not to exceed one-third of its total assets, as required by the 1940 Act.Leveraging allows the Fund to generate a return that is larger than what would be generated on the invested capital without leverage, thus changing small market movements into larger changes in the value of the investments of the Fund. This Fund will invest substantially in derivatives that may involve a sizeable amount of economic leveraging that will cause returns to be volatile.For this reason, investment in the Fund involves a high degree of risk. The Board of Trustees will continuously monitor the Fund’s investments in derivatives, as well as all other investments, with regard to segregation of assets, margin requirements, liquidity requirements and redemption requirements, to ensure that the Fund is in compliance at all times with all statutory and regulatory requirements of the Financial Industry Regulatory Authority, Inc. (“FINRA”) and Securities and Exchange Commission (“SEC”). Portfolio Turnover Rate. The Fund’s annual portfolio turnover rate indicates changes in its portfolio investments.The Advisor will sell a security when appropriate and consistent with the Fund’s investment objective and policies, regardless of the effect on the Fund’s portfolio turnover rate.Please note that buying and selling securities generally involves some expense to the Fund, such as brokerage commissions and other transaction costs.To the extent that the Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund.A high portfolio turnover rate in any year will result in payment by the Fund of above-average transaction costs and could result in capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income tax rates (as high as 35%).The Fund cannot accurately predict its future annual portfolio turnover rate, but it expects it to be approximately 200% to 300%.Portfolio turnover may vary substantially from year to year since portfolio adjustments are made when conditions affecting relevant markets, particular industries or individual issues warrant such action.In addition, portfolio turnover may also be affected by sales of portfolio securities necessary to meet cash requirements for redemptions of shares. Temporary or Cash Investments.Under normal market conditions, the Fund will stay fully invested according to its principal investment strategies as noted above.The Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objectives during that period. 4 For longer periods of time, the Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Changes in Investment Objective and Strategies.The investment objective, strategies and policies described above may be changed without the approval of the Fund’s shareholders upon 30 days’ written notice to shareholders. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take.Remember that in addition to possibly not achieving your investment goals, you could lose money by investing in the Fund.The principal risks of investing in the Fund are: Management Risk.The ability of the Fund to meet its investment objective is directly related to the Advisor’s investment strategies for the Fund.Your investment in the Fund varies with the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished or even lost. General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it or less than it was worth at an earlier time.Market risk may affect a single issuer, industry or sector of the economy or the market as a whole. Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.These investor perceptions are based on various and unpredictable factors including: expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you held common stock, or common stock equivalents, of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer because common stockholders, or holders of equivalent interests, generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. Small- and Medium-Size Companies Risk.The Fund may invest directly or indirectly (through other investment companies or ETFs) in any size company including small- and medium-size companies.Investing in securities of small- and medium-size companies, even indirectly, may involve greater volatility than investing in larger and more established companies because they can be subject to more abrupt or erratic share price changes than larger, more established companies.Small companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity, and their prices may be more volatile. Concentration Risk.The Fund may concentrate its investments within one industry or sector among a broad range of industries or sectors.Events may occur that impact that industry or sector more significantly than the securities market as a whole.For example, some industries or sectors may lose favor with the investing public and fall rapidly in value due to news events that quickly affect the market’s perception of the industry or sector.As a result, the value of these investments may be subject to greater market fluctuations than investments in a broader range of securities.Furthermore, each industry or sector possesses particular risks that may not affect other industries or sectors. 5 Foreign Securities Risk.To the extent that the Fund invests in securities of foreign companies, including ADRs and EDRs, your investment in the Fund is subject to foreign securities risk.These include risks relating to political, social and economic developments abroad and differences between US and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the US dollar and/or will be affected by volatile currency markets or actions of US and foreign governments or central banks.In addition to developed markets, the Fund may invest in emerging markets, which are markets of countries in the initial stages of industrialization and that generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. The Fund may have up to 30% of its net assets invested directly or indirectly in foreign securities. Shares of Other Investment Companies.The Fund may invest in shares of other investment companies, including ETFs, as a means to pursue its investment objective.Federal law generally prohibits a Fund from acquiring shares of an investment company if, immediately after such acquisition, the Fund and its affiliated persons would hold more than 3% of such investment company’s total outstanding shares.This prohibition may prevent the Fund from allocating its investments in an optimal manner.As a result of this policy, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying fund shares.You will indirectly bear fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses.Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. Credit Risk. Debt obligations are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due.There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt. Non-investment grade debt—also known as “high-yield bonds” and “junk bonds”—have a higher risk of default and tend to be less liquid than higher-rated securities. Interest Rate Risk. Fixed-income securities are subject to the risk that the securities could lose value because of interest rate changes.For example, bonds tend to decrease in value if interest rates rise.Debt obligations with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt obligations with shorter maturities.Additionally, lower-rated securities, including junk bonds, involve higher risks in that they are especially subject to price fluctuations in response to changes in interest rates. Prepayment Risk.Many types of debt instruments are subject to prepayment risk. Prepayment occurs when the issuer of an instrument can repay principal prior to the security’s maturity.Instruments subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a debt instrument can be difficult to predict and result in greater volatility. Mortgage-Backed and Asset-Backed Securities.Falling interest rates could cause faster than expected prepayments of the obligations underlying mortgage- and asset-backed securities, which the Fund would have to invest at lower interest rates.On the other hand, rising interest rates could cause prepayments of the obligations to decrease, extending the life of mortgage- and asset-backed securities with lower payment rates.This is known as extension risk, which may increase the Fund’s sensitivity to rising rates and its potential for price declines, as the Fund would be unable to capitalize on higher interest rates when investments are locked in at a lower rate for a longer period of time. 6 U.S. Government Obligations.The Fund may invest in various types of U.S. Government obligations.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the United States or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so. Warrant Risk. The Fund may invest in warrants, which are derivative instruments that permit, but do not obligate, the holder to purchase other securities.Warrants do not carry with them any right to dividends or voting rights.A warrant ceases to have value if it is not exercised prior to its expiration date. Short Sale Risk.Short sale strategies are riskier than “long” investment strategies.The Fund may invest up to 75% of its net assets in short positions.Short selling may result in the Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.This would occur if the lender required the Fund to deliver the securities it borrowed at the commencement of the short sale, and the Fund was unable to borrow the securities from other securities lenders.Furthermore, until the Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale.In addition, the Fund will incur certain transaction fees associated with short selling.Short sale strategies are often characterized as a form of leveraging or speculative investment.Although the Advisor uses speculative investment strategies, there is no assurance that these strategies will protect against losses or perform better than non-speculative strategies.The Advisor will use both speculative and non-speculative short-sale strategies.The use of short sales is an effort by the Fund to protect against losses due to general movements in market prices.However, no assurance can be given that such strategies will be successful or that consistent absolute returns will be achieved.The Board of Trustees continuously monitors the Fund’s short positions to ensure the Fund’s compliance with regulatory requirements in the best interest of shareholders. Borrowing Risks.Because the Fund may borrow money from banks or other financial institutions to purchase securities, commonly referred to as “leveraging,” the Fund’s exposure to fluctuations in the prices of these securities is increased in relation to the Fund’s capital.The Fund’s borrowing activities will exaggerate any increase or decrease in the net asset value (“NAV”) of the Fund.In addition, the interest which the Fund must pay on borrowed money, together with any additional fees to maintain a line of credit or any minimum average balances required to be maintained, are additional costs which will reduce or eliminate any net investment profits.Unless profits on assets acquired with borrowed funds exceed the costs of borrowing, the use of borrowing will diminish the investment performance of the Fund compared with what it would have been without borrowing. High Portfolio Turnover Rate Risk.The Fund’s investment strategy may result in high portfolio turnover rates.This could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income tax rates (as high as 35%) and could increase brokerage commission costs.To the extent that the Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. 7 Aggressive Investment Risk. The Fund may employ investment strategies that involve greater risks than the strategies used by typical mutual funds, including short sales (which involve the risk of an unlimited increase in the market of the security sold short, which could result in a theoretically unlimited loss), leverage and derivative transactions.The absolute return strategies employed by the Fund generally will emphasize hedged positions rather than non-hedged positions in securities and derivatives in an effort to protect against losses due to general movements in market prices.However, no assurance can be given that such hedging will be successful or that consistent absolute returns will be achieved. Arbitrage Trading Risk. The principal risk associated with the Fund’s arbitrage investment strategies are that the underlying relationships between securities in which the Fund takes investment positions may change in an adverse manner, in which case the Fund may realize losses. Derivative Securities Risk. The Fund may invest up to 20% of its net assets in derivative securities, including assets in margin requirements for futures contracts on stock indexes, a wide variety of swap agreements, options on futures contracts and other financial instruments such as options on securities and stock index options.These are financial instruments that derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate.Derivatives can be volatile and involve various types and degrees of risks, depending upon the characteristics of a particular derivative.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in a derivative could have a large potential impact on the performance of the Fund.The Fund could experience a loss if derivatives do not perform as anticipated, or are not correlated with the performance of other investments which they are used to hedge or if the Fund is unable to liquidate a position because of an illiquid secondary market.The market for many derivatives is, or suddenly can become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. Distressed Securities Risk. Some of the risks involved with distressed securities include legal difficulties and negotiations with creditors and other claimants that are common when dealing with distressed companies.Because of the relative illiquidity of distressed debt and equity, short sales are difficult.Some relative value trades are possible, selling short one class of a distressed company’s capital structure and purchasing another.Among the many risks associated with distressed investing are the time lag between when an investment is made and when the value of the investment is realized and the legal and other monitoring costs that are involved in protecting the value of the Fund’s claims. Options and Futures Risk. The Fund may invest in options and futures contracts.The Fund also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries.Options transactions may be effected on securities exchanges or in the over-the-counter market.When options are purchased over the counter, the Fund bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract.Such options may also be illiquid, and in such cases, the Fund may have difficulty closing out its position.Under the supervision of the Board of Trustees, the Fund will determine whether investments in options and futures contracts are illiquid.The Fund is restricted to investing no more than 15% of its total assets in securities that are illiquid: that is, not readily marketable. Privately Negotiated Options Risk. The Fund intends to invest in privately negotiated options. Each privately negotiated option will be based on an asset or a basket of securities selected by the Fund.The counter-party to each privately negotiated option will typically be a financial institution (or an affiliate of a financial institution) that is experienced in the field of alternative investments.Upon expiration or termination of a privately negotiated option, the Fund will be entitled to a cash payment from the counter-party if the value of the asset or basket at that time is favorable to the Fund in comparison to the exercise price for the privately negotiated option.As with more traditional options, privately negotiated options will allow for the use of economic leverage.Although the Fund will not be exposed to risk of loss in excess of its payment for a privately negotiated option, the Fund may incur losses that are magnified by the use of leverage and the payment of fees to the counter-party.The Fund will also be exposed to the risk that the counter-party is unable to pay the settlement price upon the termination or expiration of a privately negotiated option.Under the supervision of the Board of Trustees, the Fund will determine whether investments in privately negotiated options are illiquid.The Fund is restricted to investing no more than 15% of its total assets in securities that are illiquid: that is, not readily marketable. 8 Reverse Repurchase Agreement Risk.The Fund may invest in reverse repurchase agreements, which involve a sale of a security to a bank or securities dealer and the Fund’s simultaneous agreement to repurchase the security for a fixed price, reflecting a market rate of interest, on a specific date.These transactions involve a risk that the other party to a reverse repurchase agreement will be unable or unwilling to complete the transaction as scheduled, which may result in a loss to the Fund.Reverse repurchase agreements are a form of leverage, which also may increase the volatility of the Fund. Swap Agreement Risk. The Fund may enter into equity, interest rate, index and currency rate swap agreements. Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year.In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index.A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party.Under the supervision of the Board of Trustees, the Fund will determine whether a swap agreement is illiquid.The Fund is restricted to investing no more than 15% of its total assets in securities that are illiquid: that is, not readily marketable. Initial Public Offerings Risk. The Fund may purchase securities of companies in initial public offerings.Special risks associated with these securities may include a limited number of shares available for trading, unseasoned trading, lack of investor knowledge of the company and limited operating history.These factors may contribute to substantial price volatility for the shares of these companies.The limited number of shares available for trading in some initial public offerings may make it more difficult for the Fund to buy or sell significant amounts of shares without unfavorable impact on prevailing market prices.Some companies in initial public offerings are involved in relatively new industries or lines of business, which may not be widely understood by investors. Some of these companies may be undercapitalized or regarded as developmental stage companies without revenues or operating income, or the near-term prospects of achieving them. Restricted Securities Risk. The Fund may invest without limit in securities that are subject to restrictions on resale, such as Rule 144A securities.Rule 144A securities are securities that have been privately placed but are eligible for purchase and sale by certain qualified institutional buyers such as the Fund under Rule 144A under the Securities Act.Under the supervision of the Board of Trustees, the Fund will determine whether securities purchased under Rule 144A are illiquid.The Fund is restricted to investing no more than 15% of its total assets in securities that are illiquid: that is, not readily marketable.If it is determined that qualified institutional buyers are unwilling to purchase these securities, the percentage of the Fund’s assets invested in illiquid securities would increase. Securities Lending. The Fund may lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio.The principal risk of portfolio lending is potential default or insolvency of the borrower.In either of these cases, the Fund could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities. 9 Risk of Non-Diversification. The Fund is non-diversified, which means that it may invest a high percentage of its assets in a limited number of securities.Since the Fund is non-diversified, its NAV and total returns may fluctuate or fall more in times of weaker markets than a diversified mutual fund. Performance The Annual Returns bar chart demonstrates the risks of investing in the Fund by showing changes in the Fund’s performance through December 31, 2006.The Average Annual Total Returns table also demonstrates these risks by showing how the Fund’s average annual returns compare with those of a broad measure of market performance.The information shown assumes reinvestments of dividends and distributions.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Akros Absolute Return Fund Calendar Year Returns as of December 31 The Fund’s calendar year-to-date return as of September 30, 2007 was (0.21)%.During the period shown in the bar chart, the best performance for a quarter was 1.77% (for the quarter ended December 31, 2006).The worst performance was (1.97)% (for the quarter ended June 30, 2007). 10 Average Annual Total Returns Period Ended December 31, 2006 One Year Since Inception(7) Akros Absolute Return Fund Return Before Taxes 1.57% 0.80% Return After Taxes on Distributions(1)(2) (0.33)% (0.80)% Return After Taxes on Distributions and Sale of Fund Shares(1)(3) 1.12% (0.20)% S&P 500 Index(4) 15.79% 14.36% Citigroup 3-Month U.S. Treasury Bill Index(5) 4.76% 4.54% Lipper Specialty Diversified Equity Average (6) 1.72% (2.06)% (1) After tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the effect of state and local taxes.The after-tax returns shown are not relevant to those investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). (2)“Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions) but assumes that Fund shares are still held at the end of the period. (3)“Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period. In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period. A higher after tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. (4) The S&P 500 Index is a widely recognized, unmanaged index generally representative of the U.S. stock market. The figures above reflect all dividends reinvested but do not reflect any deductions for fees, brokerage commissions, taxes or other expenses associated with investing in equity securities. A direct investment in the S&P 500 Index is not possible. (5)The Citigroup 3-Month U.S. Treasury Bill Index is an unmanaged index that measures the performance of U.S. Treasury Bills with a maturity of three months and excludes commercial paper that may be purchased by accounts invested in this strategy. (6)The Lipper Specialty Diversified Equity Average represents the average total return of all of the funds that as of the end of the period were in the indicated category, as defined by Lipper, Inc. (7) The inception date of the Fund was September 30, 2005. Fees and Expenses As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.The fees and expenses are described in the tables below and are further explained in the example that follows. Shareholder Fees(1) (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None Maximum deferred sales charge (load) None Redemption Fee(2) 1.00% 11 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 1.00% Distribution (12b-1) Fees 0.25% Other Expenses (3) 1.10% Shareholder Servicing Fee 0.10% Acquired Fund Fees and Expenses(4) 0.07% Total Annual Fund Operating Expenses 2.52% Less:Expense waiver/reimbursement None Dividends on short positions/ interest expense (0.46)% Net Expenses (5) 2.06% (1) Shareholders will be charged a fee by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent(“Transfer Agent”) for outgoing wire transfers, returned checks and stop payment orders. (2) The Fund charges a redemption fee of 1.00% on shares held for less than 60 days. (3) Other expenses include custodian, transfer agency, and other customary Fund expenses.In addition, as part of its investment strategy, the Fund may take short positions on securities.Such additional expenses (including dividends on short positions) associated with these investments cannot be estimated and therefore, actual Fund expenses may be higher than those shown. (4) Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s NAV.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus.Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 2.45% and the Net Expenses would have been 1.99% for the Fund. (5) Pursuant to an operating expense limitation agreement between the Fund and the Advisor, the Advisor has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses for the Funddo not exceed 1.99% of the Fund’s average net assets until August 31, 2008 and for an indefinite period thereafter.This agreement can be terminated at any time at the discretion of the Board of Trustees.The contractual expense limitation does not apply to “Acquired Fund Fees and Expenses.”The Advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid.The Advisor is permitted to seek reimbursement from the Fund for the prior three fiscal years, so long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense cap.The Fund’s net expenses are calculated as 2.06% based on the Advisor’s agreement to cap expenses at 1.99% plus the Acquired Fund Fees and Expenses of 0.07%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested and that the Fund’s operating expenses remain the same.Please note that the figures below are based on the Fund’s net expenses after giving effect to the expense limitation in the agreement described below.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years $202 $624 $1,073 $2,317 12 Fund Expenses The Fund is responsible for its own operating expenses.However, pursuant to an operating expense limitation agreement between the Advisor and the Fund, the Advisor has agreed to reduce its fees and/or pay expenses of the Fund to ensure that the total amount of Fund operating expenses (exclusive of dividends on short positions, brokerage and commission expenses, interest and tax expenses, Distribution Fees, extraordinary and non-recurring expenses and Acquired Fund Fees and Expenses) does not exceed 1.99% of the Fund’s average daily net assets.Any reduction in advisory fees or payment of expenses made by the Advisor may be reimbursed by the Fund in subsequent fiscal years if the Advisor so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed and approved by the Board of Trustees.The Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.In addition, any such reimbursement from the Fund to the Advisor will be subject to the applicable limitation on Fund expenses.This agreement may be terminated at any time at the discretion of the Board of Trustees. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (“SAI”).Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings reportsin Form N-Q.In addition, the Fund discloses its complete calendar quarter-end portfolio holdings and certain other portfolio characteristics on the Fund’s website at www.akrosfunds.comwithin 10 business days after the quarter-end.
